UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                    ___________________________

                            No. 94-10916
                    ___________________________

                      IN RE: FRANK J. STANGEL,
                                                 Debtor.


                         FRANK J. STANGEL,

                                                 Appellant,

                               VERSUS


                     UNITED STATES OF AMERICA,

                                                 Appellee.

       ___________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
      ____________________________________________________
                       September 12, 1995

Before JOLLY, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:

     The central issue in this appeal is whether Stangel timely

filed his notice of appeal from the bankruptcy court's final

judgment and its orders denying his post-judgment motions for

reconsideration.   The district court dismissed Stangel's appeal in

part and denied his remaining claims.   We affirm.

                                 I.

     In September 1993, Frank J. Stangel filed a petition for

relief under Chapter 13 of the Bankruptcy Code.            The Internal

Revenue Service ("IRS") filed proofs of claims with the bankruptcy

court totaling $81,896.78.   Although Stangel did not specifically

object to the IRS's claims, he submitted a proposed repayment plan
that did not provide for the IRS's claims.       The bankruptcy court

subsequently rejected Stangel's plan on the grounds that it failed

to provide for the IRS's claims.       The court ordered Stangel to

obtain a hearing on his objection to the IRS' claims within 60 days

or face dismissal of his case.    Stangel failed to request a hearing

within 60 days and, on September 29, 1993, the bankruptcy court

entered an order dismissing Stangel's case.

     Stangel   filed   two   post-judgment   motions   challenging   the

bankruptcy court's September 29th judgment.      The bankruptcy court

denied both motions.     Stangel then filed a notice of appeal with

the district court.    The timeliness of Stangel's notice of appeal

turns on the dates of his post-judgment motions and the bankruptcy

court's orders denying the motions:

     --   September 29:          Bankruptcy   court   entered final
                                 judgment dismissing Stangel's case;

     --   October 6:             Stangel served his first post-
                                 judgment   motion  requesting  the
                                 bankruptcy court to reconsider its
                                 September 29th judgment;

     --   October 26:            Bankruptcy   court   entered order
                                 denying Stangel's first motion;

     --   November 3:            Stangel served his second post-
                                 judgment   motion   requesting   the
                                 bankruptcy court to reconsider its
                                 October 26th order denying his first
                                 motion;

     --   November 18:           The bankruptcy court entered order
                                 denying Stangel's second motion.

     --   November 26:           Stangel filed a notice of appeal
                                 with the district court.

The district court concluded that Stangel's notice of appeal was

untimely with respect to the September 29th final judgment and the

October 26th order denying his first motion and dismissed this part

                                   2
of his appeal.     The court then affirmed the bankruptcy court's

November 18th order denying Stangel's second motion to reconsider.

Stangel timely appealed.

                                    II.

                                      A.

      Federal Rule of Bankruptcy Procedure 8002(a) provides that a

notice of appeal in a bankruptcy proceeding must be filed "within

10 days of the date of the entry of the judgment, order, or decree

appealed from."    However, Rule 8002(b) provides:

      If a timely motion is filed by any party: (1) under Rule
      7052(b) to amend or make additional findings of fact, whether
      or not an alteration of the judgment would be required if the
      motion is granted; (2) under Rule 9023 to alter or amend the
      judgment; or (3) under Rule 9023 for a new trial, the time for
      appeal for all parties shall run from the entry of the order
      denying a new trial or granting or denying any other such
      motion.

Stangel contends his two motions for reconsideration tolled the

appeals period under Rule 8002(b) until the bankruptcy court denied

his second motion on November 18, 1983.                He contends that his

notice of appeal was therefore timely because it was filed within

10 days of the court's order denying the second motion.               Although

the   government    agrees     that        Stangel's     first     motion    for

reconsideration    tolled    the   appeals     period,    it     contends   that

successive motions for reconsideration do not toll the appeals

period under Rule 8002(b). The government concludes that Stangel's

notice of appeal was not timely because it was not filed within 10

days of the bankruptcy court's October 26th order denying Stangel's

first motion for reconsideration. However, the government concedes

that Stangel's notice of appeal was timely to obtain review of the

bankruptcy court's November 18th order denying his second motion.

                                      3
       Although there are no decisions in this circuit that directly

address the effect of successive post-judgment motions under Rule

8002(b), several cases address the effect of successive motions

under Federal Rule of Appellate Procedure 4(a)(4). Because Fed. R.

App. P. 4(a)(4) directly tracks the language of Rule 8002(b),

courts typically look to decisions applying Fed. R. App. P. 4(a) as

a   guide   to    applying      Rule   8002.   See   In   re    Arrowhead    Estates

Development Co., 42 F.3d 1306, 1311 (9th Cir. 1994)(quoting In re

Brickyard, 735 F.2d 1154, 1156 (9th Cir. 1984)).

       This court has previously held that successive motions under

Federal Rule of Civil Procedure 59(e) for reconsideration or

rehearing generally do not toll the appeals period under Fed. R.

App. P. 4(a)(4). In United States v. One 1988 Dodge Pickup, 959
F.2d 37, 39 (5th Cir. 1992), the court held that Fed. R. App. P.

4(a)(4) "does not embrace a second Rule 59 motion that merely

challenges the denial of the original Rule 59 motion."                  Similarly,

in Charles L.M. v. Northeast Ind. Sch. Dist., 884 F.2d 869, 871

(5th   Cir.      1989),   the    court    held   that     a    second   motion   for

reconsideration did not toll the appeals period under Fed. R. App.

P. 4(a)(4) because "[t]he interest of finality requires that the

parties generally get only one bite at the Rule 59(e) apple for the

purposes of tolling the time for bringing an appeal."                       Although

Stangel's second post-judgment motion purportedly challenges the

bankruptcy court's denial of his first motion, the motion merely

repeats most of the arguments made in the first motion.                        Thus,

Stangel's second motion is essentially a successive motion for

reconsideration and, consequently, did not toll the appeals period


                                          4
under Bankruptcy Rule 8002(b).1         We therefore conclude that the

district court did not err in dismissing Stangel's appeal of the

bankruptcy court's final judgment and its October 26th order

denying Stangel's first motion for reconsideration.

                                   B.

     We also agree that the district court did not err in affirming

the bankruptcy court's denial of Stangel's second motion for

reconsideration. Although motions for reconsideration or rehearing

are typically treated as Fed. R. Civ. P. 59(e) motions, motions for

reconsideration or rehearing served more than 10 days after the

judgment are generally decided under Fed. R. Civ. P. 60(b).2

Harcon Barge Co. v. D&G Boat Rentals, Inc. , 784 F.2d 665, 669 (5th

Cir. 1986).   Rule 60(b) provides for relief from a final judgment

under the following circumstances:

     (1)   mistake, inadvertence, surprise, or excusable neglect;

     (2)   newly discovered evidence which by due diligence could
           not have been discovered in time to move for a new trial
           under Rule 59(b);

     (3)   Fraud, misrepresentation,       or   other   misconduct   of   an
           adverse party;

     (4)   the judgment is void;

     (5)   the judgment has been satisfied, released, or discharged;
           or

     (6)   any other reason justifying relief from the operation of


    1
          Bankruptcy Rule 9023 provides that "Rule 59 F.R. Civ. P.
applies in bankruptcy cases under the [Bankruptcy] Code." A post-
judgment motion for reconsideration or rehearing is generally
considered a Rule 59(e) motion to alter or amend if it challenges
the correctness of the judgment. See Edward H Bohlin Co. v. Banning
Co., 6 F.3d 350, 353 (5th Cir. 1993).
    2
     Bankruptcy Rule 9024 provides in pertinent part that "Rule 60
F.R.Civ.P. applies in cases under the Code . . . ."

                                   5
          the judgment.

Fed. R. Civ. P. 60(b).    The bankruptcy court's denial of a Rule

60(b) motion is reviewable under an abuse of discretion standard.

See Williams v. Brown & Root, Inc., 828 F.2d 325, 328 (5th Cir.

1987).

     Stangel's second motion fails to raise any of Rule 60(b)'s

grounds for relief from the bankruptcy court's judgment.       Rather,

he merely repeats the arguments he made in his first motion for

reconsideration. Denial of a Rule 60(b) motion that does not raise

any of the grounds for relief cognizable under that rule, but which

essentially   repeats   the   arguments   of   a   prior   motion   for

reconsideration, is generally not an abuse of discretion. See

Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199, 1202-03 (5th Cir.

1993); Colley v. National Bank of Texas, 814 F.2d 1008, 1010 (5th

Cir. 1993). We therefore conclude that the district court did not

err in affirming the bankruptcy court's November 18th order denying

Stangel's second motion for reconsideration.

     AFFIRMED.




                                  6